DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application 16/905,771 filed on 06/18/2020. 
Claims 1-20 are currently pending and examined below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “output unit” in claims 1, 3-6, 13, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 7, 14, and 20 recite the limitation “wherein the at least one processor is configured to select recommended commodity information based on recommendation levels of the purchased commodity information.” However, the specification fails to reasonably convey how the recommendation levels of the purchased commodity is being determined or calculated. An original claim may lack written description support when  the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved (see MPEP 2163.03(v)). Here, the claims are described in functional language specifying a desired result (i.e., select recommended commodity information) but the disclosure fails to sufficiently identify how the function (i.e., based on recommendation levels of the purchased commodity information) is performed or the result is achieved. Therefore, the claims fail to comply with the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 19 recites the limitation "the output unit" in lines 8. There is insufficient antecedent basis for this limitation in the claim. Claim 14 is also rejected based on its dependency to claim 13. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of […] acquire behavior history information, the behavior history information including positional information of a user and date information corresponding to the positional information; and predict transition information from a current position to a first area of the user based on the behavior history information and map information, the map information including a plurality of areas; and […] output information based on the prediction of the transition. These limitations describe or set forth the abstract idea in claim 1. The Examiner notes that the specific limitations that describe or set forth the abstract idea in Step 2A Prong 1 can be identified either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under the broadest reasonable interpretation, the claims recite limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “An area transition prediction device comprising: at least one processor configured to”, and “an output unit configured to”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 2-7 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claims 2-7 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 2-7 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 8 recites substantially similar limitations as claim 1. Therefore, claim 8 also recites an abstract idea in Step 2A Prong 1 for the same reasons set forth with respect to claim 1. Claim 8 recites the additional elements of “computer implemented”. However, for the same reasons set forth with respect to claim 1, claim 8 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 9-12 and 14 also recite limitations that are similar to the abstract ideas identified with respect to claims 8 and/or 13 (i.e., certain methods of organizing human activities and/or mental processes). Claims 9-12 and 14 do not recite any additional elements other than those recited in claims 8 and/or 13. Therefore, for the same reasons set forth with respect to claim 8 and/or 13, claims 9-12 and 14 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 13 recites the additional elements of “output unit”. However, for the same reasons set forth with respect to claim 8, claim 13 also does not integrate the judicial exception into a practical application or amount to significantly more.
Claim 15 recites substantially similar limitations as claim 1. Therefore, claim 15 also recites an abstract idea in Step 2A Prong 1 for the same reasons set forth with respect to claim 1. Claim 15 recites the additional elements of “A non-transitory computer readable storage medium storing computer instructions, wherein when executed by a computer, the instructions perform”. However, for the same reasons set forth with respect to claim 1, claim 15 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 16-18 and 20 also recite limitations that are similar to the abstract ideas identified with respect to claim 15 (i.e., certain methods of organizing human activities and/or mental processes). Claims 16-18 and 20 do not recite any additional elements other than those recited in claim 15. Therefore, for the same reasons set forth with respect to claim 15, claims 16-18 and 20 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 19 recites the additional elements of “output unit”. However, for the same reasons set forth with respect to claim 15, claim 19 also does not integrate the judicial exception into a practical application or amount to significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-10, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambasivam et al. (US 2018/0285422 A1, hereinafter “Sambasivam”) in view of Rosenberg (US 2010/0149036 A1, hereinafter “Rosenberg”).

As per Claim 1, Sambasivam discloses An area transition prediction device comprising (¶ 3 “According to aspects of the disclosed subject matter, systems, and methods, and other embodiments, for processing in-store events regarding the location of a mobile device.” ¶ 5 “According to additional aspects of the disclosed subject matter, computer-readable medium bearing computer-executable instructions is presented.  In execution on computing system comprising at least a processor, the executed instructions carry out a method for processing in-store events regarding the location of a mobile device user within a physical store is presented.” Also see citations below.): 
at least one processor configured to (¶ 3 “According to aspects of the disclosed subject matter, systems, and methods, and other embodiments, for processing in-store events regarding the location of a mobile device.” ¶ 5 “According to additional aspects of the disclosed subject matter, computer-readable medium bearing computer-executable instructions is presented.  In execution on computing system comprising at least a processor, the executed instructions carry out a method for processing in-store events regarding the location of a mobile device user within a physical store is presented.” Also see citations below.): 
acquire behavior history information, the behavior history information including positional information of a user […] (¶ 30 “In the case that the in-store event corresponds to a condition that the mobile device user is moving within the physical store, the routine 400 proceeds to block 410. At block 410, based on a variety of potential conditions, a predicted location within the store for the mobile device user is determined. This predicted location may be based on any number of criteria including, by way of illustration and not limitation, direction of travel within the physical store, origin of current travel and/or prior locations within the physical store (current trip), coupons applied to the user's shopping cart, locations that the mobile device user has historically visited, current contents of the mobile device user's shopping cart (or estimated contents of the shopping cart), personal preferences, prior visits to other physical stores, and the like.” Also see citations below.); and 
predict transition from a current position to a first area of the user based on the behavior history information and map information, the map information including a plurality of areas (¶ 26 “Beginning at block 402, an in-store event is received regarding the presence of a mobile device user within a physical store [i.e., current position of the user]. According to aspects of the disclosed subject matter, the in-store event may be received from a user's mobile device which was generated upon entry of a physical store or from a service that is configured to detect the presence of the mobile device (and, by implication, the mobile device user) within the physical store [i.e., current position of the user]. As suggested above, this in-store event will typically include the identity of the mobile device user, the location of the mobile device user within the physical store, as well as an identification of the physical store.” ¶ 30 “In the case that the in-store event corresponds to a condition that the mobile device user is moving within the physical store, the routine 400 proceeds to block 410. At block 410, based on a variety of potential conditions, a predicted location within the store for the mobile device user is determined. This predicted location may be based on any number of criteria including, by way of illustration and not limitation, direction of travel within the physical store, origin of current travel and/or prior locations within the physical store (current trip), coupons applied to the user's shopping cart, locations that the mobile device user has historically visited, current contents of the mobile device user's shopping cart (or estimated contents of the shopping cart), personal preferences, prior visits to other physical stores, and the like [i.e., predicting a transition from the current location determined in step 402 to other areas in the physical store based on behavior history information].” ¶ 34 “ By way of illustration and not limitation, and with additional reference to FIG. 5A, assuming that the predicted location within the physical store corresponds to an area in the produce department 122, the exemplary supplemental content presented on a mobile device 500 to the mobile device user may include the presentation of advertisement 502 to the mobile device user. Alternatively and with reference to FIG. 5B, the exemplary supplemental content presented to the mobile device user may include the presentation presented on the mobile device 500 to of an in-store price reduction 512. Of course, these are simply illustrative of any number of embodiments of supplemental content that may be presented to the mobile device user while within a physical store. Thereafter, the routine 400 returns (through circle 4A) to block 406 where additional in-store events are processed.” ¶ 36 “As above in regard to predicted locations, the contents of FIGS. 5A and 5B may be suitably applicable to in-store events corresponding to detecting a pause in the mobile device user's navigation of the physical store. For example, if the mobile device user is paused within the produce department 122 at display structure 104, the display of advertisement 502 may be advantageous. Similarly, if the user is paused in soft drinks department, then the display of the in-store price reduction 512 may be warranted. In any event, the determination of the supplemental content to display to the mobile device user is determined in the process of retrieving a web page for the user in response to an implicit request. Thereafter, the routine 400 returns (through circle 4A) to block 406 where additional in-store events are processed.” Also see citations above.); and 
an output unit configured to output information based on the prediction of the transition (¶ 34 “ By way of illustration and not limitation, and with additional reference to FIG. 5A, assuming that the predicted location within the physical store corresponds to an area in the produce department 122, the exemplary supplemental content presented on a mobile device 500 to the mobile device user may include the presentation of advertisement 502 to the mobile device user. Alternatively and with reference to FIG. 5B, the exemplary supplemental content presented to the mobile device user may include the presentation presented on the mobile device 500 to of an in-store price reduction 512. Of course, these are simply illustrative of any number of embodiments of supplemental content that may be presented to the mobile device user while within a physical store. Thereafter, the routine 400 returns (through circle 4A) to block 406 where additional in-store events are processed.” ¶ 36 “As above in regard to predicted locations, the contents of FIGS. 5A and 5B may be suitably applicable to in-store events corresponding to detecting a pause in the mobile device user's navigation of the physical store. For example, if the mobile device user is paused within the produce department 122 at display structure 104, the display of advertisement 502 may be advantageous. Similarly, if the user is paused in soft drinks department, then the display of the in-store price reduction 512 may be warranted. In any event, the determination of the supplemental content to display to the mobile device user is determined in the process of retrieving a web page for the user in response to an implicit request. Thereafter, the routine 400 returns (through circle 4A) to block 406 where additional in-store events are processed.” Also see Figure 7 and citations above.).
While Sambasivam discloses all of the above limitations, including behavior history information that includes positional information of a user, Sambasivam fails to explicitly disclose that the positional information consists of date information. Therefore, Sambasivam fails to explicitly teach […] and date information corresponding to the positional information. However, in the same field of endeavor of at least positional information, Rosenberg teaches this limitation in at least ¶ 20 “determine where the user was located on the date and at the time in question (or time range) and then graphically display the user's position at the date and time and/or the user's path taken during the inputted range of times.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the positional information of a user as disclosed by Sambasivam, to include date information as taught by Rosenberg, because doing so is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). Additionally, the combination is merely a simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function, by in the very combination itself – that is in the substitution of the position and date information corresponding to the user as taught by Rosenberg for the position information corresponding to the user as disclosed by Sambasivam. Thus, the simple substitution of one known element for another producing a predictable results renders the claim obvious (KSR Rational B). Additionally, the combination would enable a business owner to determine user traffic near a particular business which can be used for targeted advertising (Rosenberg, ¶ 28). 

As per Claim 2, Sambasivam discloses where the first area is a stay area where the user pauses for a predetermined length of time (¶ 35 “In the case that the in-store event corresponds to a condition that the mobile device user is paused (for some predetermined threshold amount of time, such as 5 second for example), the routine 400 proceeds to block 420. At block 420, an implicit request, made on behalf of the mobile device user, is issued where the request is for the web page corresponding to the current location of the mobile device user within the physical store. At block 422, based upon the content of the requested web page, one or more implicit queries are generated and, in response, receiving the corresponding the supplemental content. At block 424, the supplemental content is then provided to the user's mobile device for presentation to the mobile device user. At block 426, optionally, if the supplemental content provided to the user's mobile device is an advertisement, or other content that is monetized in a manner similar to advertisements, the provision of the supplemental content is counted as an advertisement “impression.”” Also see citations above.).

As per Claim 3, Sambasivam discloses wherein the at least one processor is configured to select exhibited commodity information of the stay area, and wherein the output unit is configured to output the exhibited commodity information (Figures 4A-5. Also see citations above.).

As per Claims 8 and 15, they recite substantially similar limitations as claim 1. Therefore, they are rejected using the same rationale. 

As per Claim 9, it recites substantially similar limitations as claim 2. Therefore, it is rejected using the same rationale. 

As per Claims 10 and 16, they recite substantially similar limitations as claim 3. Therefore, they are rejected using the same rationale. 

Claim(s) 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambasivam in view of Rosenberg, in further view of Hurewitz (US 2014/0363059 A1, hereinafter “Hurewitz”). 

As per Claim 5, Sambasivam discloses wherein the at least one processor is configured to acquire user identification information (¶ 26 “Turning to FIGS. 4A-B, FIGS. 4A and 4B illustrate a flow diagram of an exemplary routine 400 for processing in-store events in accordance with aspects of the disclosed subject matter. Beginning at block 402, an in-store event is received regarding the presence of a mobile device user within a physical store. According to aspects of the disclosed subject matter, the in-store event may be received from a user's mobile device which was generated upon entry of a physical store or from a service that is configured to detect the presence of the mobile device (and, by implication, the mobile device user) within the physical store. As suggested above, this in-store event will typically include the identity of the mobile device user, the location of the mobile device user within the physical store, as well as an identification of the physical store.” Also see citations above.), 
and to predict transition from a current position to a stay area of a […] user corresponding to the user identification information (¶ 30. Also see citations above.), and 
wherein the output unit is configured to notify a notification destination corresponding to the user identification information of information based on the prediction of the transition (Figures 4A-5. Also see citations above.).
While the combination of Sambasivam/Rosenberg teach all of the above limitations, including predicting transition from a current position to a stay area of a user corresponding to the user identification information, they fail to explicitly teach that the user is a registered user. However, in the same field of endeavor of at least tracking customer location and movement in a store, Hurewitz teaches this limitation in at least ¶ 58 “The database 450 contains customer-related data that can be stored in pre-defined fields in a database table (or database objects in an object-oriented database environment). The database 450 may include, for each customer, a user ID, personal information such as name and address, on-line shopping history, in-store shopping history, web-browsing history, in-store tracking data, user preferences, saved product lists, a payment method uniquely associated with the customer such as a credit card number or store charge account number, a shopping cart, registered mobile device(s) associated with the customer, and customized content for that user, such as deals, coupons, recommended products, and other content customized based on the user's previous shopping history and purchase history.” Therefore, it would have been obvious to one having ordinary skill in the art the time the application was effectively filed to modify the user as taught by the combination of Sambasivam/Rosenberg, by combining the registered user as taught by Hurewitz, because doing so enable a database to store customer-related data that can be used for coupons or product recommendations (Hurewitz, ¶ 58). Additionally, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function, by in the very combination itself – that is in the substitution of the registered user as taught by the Hurewitz for the user as taught by the combination of Sambasivam/Rosenberg. Thus, the simple substitution of one known element for another producing a predictable results renders the claim obvious (KSR Rational B).

As per Claims 12 and 18, they recite substantially similar limitations as claim 5. Therefore, they are rejected using the same rationale. 

Claim(s) 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambasivam in view of Rosenberg, in further view of Chandra (US 2016/0267552 A1, hereinafter “Chandra”). 

As per Claim 6, Sambasivam discloses wherein the at least one processor is configured to acquire user identification information […] (¶ 26. Also see citations above.), and 37 4811-4476-0000.1Atty. Dkt. No. 047373-5002 (JCG10022993) 
to select recommended commodity information based on […] exhibited commodity information of the stay area (Figures 4A-5. Also see citations above.), and 
wherein the output unit is configured to notify a notification destination corresponding to the user identification information of the recommended commodity information (Figures 4A-5. Also see citations above.).
While the combination of Sambasivam/Rosenberg as modified above teach all of the above limitations, including selecting recommended commodity information to a user, they fail to explicitly teach that the recommended commodity information is selected based on purchased commodity information. Therefore, the combination of Sambasivam/Rosenberg fail to explicitly teach the limitations […] and purchased commodity information, and […] the purchased commodity information […]. However, in the same field of endeavor of at least providing in-store advertisements, Chandra teaches these limitations in at least ¶¶ 12, 36-37, and 53-54. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the recommended commodity information as taught by the combination of Sambasivam/Rosenberg, by combining the recommended commodity information based on purchased commodity information as taught by Chandra, because doing so would provide a customer with targeted advertisements that they are interested in. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 13 and 19, they recite substantially similar limitations as claim 6. Therefore, they are rejected using the same rationale. 

Claim(s) 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambasivam in view of Rosenberg, in view of Chandra, in further view of McGovern et al. (US 2014/0067596 A1, hereinafter “McGovern”). 

As per Claim 7, while the combination of Sambasivam/Rosenberg/Chandra as modified above teach selecting recommended commodity information based on purchased commodity information and exhibited commodity information of the stay area, they fail to explicitly teach discloses wherein the at least one processor is configured to select recommended commodity information based on recommendation levels of the purchased commodity information. However, in the same field of endeavor of at least recommending products and services, McGovern teaches this limitation in at least ¶ 29 “The algorithms may also rank, order, and/or filter the recommendations based on previous behaviors and/or preferences of each consumer.” ¶ 32 “In some examples, the recommendation engine may use previous purchase behavior, preferences, or meta-data (e.g., data that describes a salable item) associated with the consumer to refine the recommendation. In the example above, the recommendation engine may determine that in the past, the consumer has purchased black dress pants more often than other colors of dress pants. The recommendation engine may accordingly provide the recommended dress pants shown in the color black to further align the recommendations to the preferences of the consumer. It should be appreciated that the recommendation engine may also provide similar modifications based on product size. Further, the recommendation engine may select a size/color of a product based on the brand or type of product based on previous purchases and/or trends of cohorts.” ¶ 9 “FIG. 9 shows the data structure 900 of FIG. 8 amended based on the recommendation engine 402 applying preferences and behaviors of the consumer of interest 602. For instance, the recommendation engine 402 determines from previous purchases that the consumer prefers the `Out and About` dress pants less (based on ratings of previous pairs of similar pants) and accordingly reduces the confidence score. This adjustment causes the position of the `Out and About` dress pants to drop to the second rank. Additionally, the recommendation engine 402 determines that the consumer of interest 602 only purchases black dress pants based on meta-data associated with previous dress pants purchases. Accordingly, the recommendation engine 402 specifies that each of the five ranked types of dress pants are to be shown to the consumer of interest 602 in the color of black.” Also see at least ¶¶ 90-92. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the selecting of recommended commodity information based on purchased commodity information and exhibited commodity information of the stay area as taught by the combination of Sambasivam/Rosenberg/Chandra as modified above, to include selecting the recommended commodity information based on recommendation levels of the purchased commodity information as taught by McGovern, because doing so would increase the number of purchases through the recommendation service (McGovern, ¶ 30). The combination would also provide users with targeted advertisements that they are most likely to enjoy (McGovern, ¶ 46). 

As per Claims 14 and 20, they recite substantially similar limitations as claim 7. Therefore, they are rejected using the same rationale. 
Allowable Subject Matter
Claims 4, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, the Examiner notes that claim 4, 11, and 17 are still rejected under 35 U.S.C. § 101 as explained above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681